                Case 1-18-01141-ess                      Doc 49-1           Filed 12/07/20               Entered 12/07/20 17:10:55


                                              United States Bankruptcy Court
                                                     Eastern District of New York
                                                 271−C Cadman Plaza East, Suite 1595
                                                     Brooklyn, NY 11201−1800

 IN RE:                                                                                                          CASE NO: 1−18−01141−ess
     Murray v. John and Jane Doe Corporations and Entities et al


                                 DEBTOR(s)




        NOTICE OF FILING OF TRANSCRIPT AND OF DEADLINES RELATED TO
                        RESTRICTION AND REDACTION
NOTICE IS HEREBY GIVEN THAT:

A transcript of the proceeding held on 12/3/20 was filed on 12/7/20.

The following deadlines apply:

The parties have until December 14, 2020 to file with the court a Notice of Intent to Request Redaction of this
transcript. The deadline for filing a Transcript Redaction Request is December 28, 2020.

If a Transcript Redaction Request is filed, the redacted transcript is due January 7, 2021.

If no such Notice is filed, the transcript may be made available for remote electronic access upon expiration of the
restriction period, which is March 8, 2021, unless extended by court order.

To review the transcript for redaction purposes, you may purchase a copy from the transcriber ADL Transcription
Services, Inc. at 631−277−7900 or you may view the document at the public terminal at the Office of the Clerk.


 Dated: December 8, 2020


                                                                                      For the Court, Robert A. Gavin, Jr., Clerk of Court


BLnftransap2.jsp [Notice of Filing Transcript and Deadlines to Restriction and Redaction rev. 02/01/17
